internal_revenue_service number release date index number ---------------------------- ----------------------- --------------------- --------------------------- - - department of the treasury washington dc person to contact ------------------------- telephone number --------------------- refer reply to cc tege eb ec - plr-125707-03 date date company plan date a date b date c date d year x year y taxable_year z committee this is in reply to a letter dated date and subsequent correspondence submitted on behalf of company by its duly authorized representative requesting a ruling under sec_162 of the internal_revenue_code specifically a ruling is requested that the deduction limitation of sec_162 of the code does not apply to awards granted under the plan before the first meeting of shareholders of company in the fifth year after the year in which company’s shareholders most recently approved the performance goals under the plan regardless of when company actually makes payments pursuant to the awards the facts as represented by company are as follows on or about date a year x company’s board_of directors adopted the plan and company’s shareholders approved the material terms of the plan on date b year x the plan provides for awards of incentive bonuses to company’s covered employees as defined in sec_1 m -27 c of the income_tax regulations and other eligible employees of company participants company has represented that except for the specific issue on which a ruling is requested all of the requirements of sec_162 of the code and sec_1 m -27 e of the regulations relating to qualified performance based compensation have been satisfied including the requirements that i compensation must be paid solely on account of the attainment of one or more pre-established objective performance goals ii a compensation committee comprised solely of two or more outside directors must establish the performance_goal and iii the compensation committee must certify that all conditions for payment have been satisfied for each fiscal_year of company the committee adopts a target equal to a desired level of achievement of one or more performance objectives that are set out in the plan based on results attained over one or more fiscal years of company the committee assigns to each participant a bonus amount that company will pay if percent of the specified target is achieved with respect to each target the committee also specifies a separate floor amount based on one or more of the performance objectives that if not achieved will result in no bonus being paid to the participant finally the committee adopts a mathematical formula or matrix for the fiscal_year or years for purposes of determining the extent to which a bonus shall be paid to the participant if the applicable floor amount is exceeded but percent of the specified target is not achieved the committee retains the discretion to decrease the bonus payable to any covered_employee as soon as practicable after the close of the last fiscal_year covered by an award the committee determines and certifies to the board_of directors of company with respect to each participant whether and the extent to which the floor amount described above has been exceeded and the amount of the bonus payable to the participant if any the committee has discretion to defer payment of an award to the extent that company would not be entitled to deduct a current payment for federal_income_tax purposes as a result of sec_162 of the code year y was the fifth year after year x on date c year y before the first meeting of shareholders of company in year y the committee approved the terms of awards under the plan for taxable_year z shareholders of company met for the first time during year y on date d shareholders of company took no action with respect to the plan at that meeting after date d year y in accordance with the plan and the terms of the awards made on date c year y the committee determined the amounts of the bonuses payable to covered employees of company under the plan for taxable_year z sec_162 of the code allows a deduction for all of the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_162 of the code provides that a publicly_held_corporation shall not be allowed a deduction for remuneration with respect to any covered_employee to the extent that the amount of such remuneration for the taxable_year exceeds dollar_figure sec_162 of the code excepts from this limitation certain performance-based compensation payable solely on account of attaining one or more performance goals as determined by a compensation committee comprised solely of two or more outside directors if the material terms under which the compensation is paid including the performance goals have been approved by the shareholders of the publicly_held_corporation sec_1_162-27 of the regulations states that if the compensation committee has the authority to change the targets under a performance_goal after shareholder approval of the goal material terms of the performance_goal must be disclosed and reapproved by shareholders no later than the first shareholder meeting that occurs in the fifth year following the year in which shareholders previously approved the performance_goal the regulations do not address specifically what happens if the material terms of a performance_goal are not reapproved within the required period in this case the committee made awards pursuant to the plan before the date of the first meeting of shareholders of company that occurred in the fifth year following the year in which shareholders most recently approved the material terms of the performance_goal under the plan but payments pursuant to such awards were not made before that meeting and the plan was not reapproved by shareholders at that meeting based on the facts submitted we rule as follows amounts paid_by company to covered employees pursuant to the plan in accordance with the terms of awards made by the committee before date d year y will not fail to constitute qualified performance based compensation within the meaning of sec_1_162-27 of the regulations merely because such amounts are paid after date d year y except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your representative sincerely yours robert b misner senior technical reviewer executive compensation branch office of the division counsel associate chief_counsel tax exempt and government entities
